ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-24 are allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 02/12/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/12/2021 is withdrawn.  Claims 15-18 and 20-21 , directed to the nonelected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment was indicated in a telephone call with Brent P. Johnson Reg. No. 38,031 (303-402-1600).			
The applications claims 8 and 9 have been amended as follows: 

8. (Currently Amended) A fire fighting device according claim 1, wherein the driving part comprises a hollow shaft member, a number of nozzles extending from the hollow shaft member to eject fire fighting fluid fed to the rotor, the nozzles thereby ejecting the fire fighting fluid in a direction with a circumferential component in a plane perpendicular to the axial direction.  
9. (Currently Amended) A fire fighting device according to claim 1, wherein the stator comprises a circular cylindrical section which has a third external cylindrical surface and the driving part has a second internal cylindrical surface in sliding engagement with said third external cylindrical surface; 
wherein the first conduit extends through the stator and out through at least one second aperture in the circular cylindrical section at the third external cylindrical surface at an axial position; 

wherein a circumferential recess defining an axial recess area is provided in one of the third external cylindrical surface and the second internal cylindrical surface; and 
wherein the second aperture and the third aperture are opening into said circumferential recess when the driving part is in an axial starting position relative to the stator.
Allowable subject matter
Claims 1 and 3-20 are allowed. Claim 2 have been cancelled. 
Please see renumbered claims for correct claim numbering.

The following is an examiners statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the combination of non-penetrating support which attaches to the well and supports the fire fighting aggregate as well as the rotor, stator, annular chamber, first conduit, second conduit, and the noted interaction of the driven part and rotating cutting elements was not found in the prior art as claimed and described working together to move the device. Furthermore, applicants arguments with regards to the previous rejection was found persuasive. 
Claims 3-24 are seen to be in allowance for further limiting claim 1, from which they depend/include. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 8am-5pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752